Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered February 21, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the extent and nature of the prosecution’s cross-examination of the defense witness compromised the presumption of his innocence. This issue is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the trial court did not improvidently exercise its discretion in determining that any potential prejudice to the defendant was outweighed by the probative value of the evidence obtained (see, People v Jenkins, 88 NY2d 948). Rosenblatt, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.